DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-6, 8 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Bonner (U.S. Patent Application Number: 2006/0268902).
Consider claim 1; Bonner discloses a radio transmission apparatus comprising: 
a first radio communicator for performing radio communication by a first radio communication scheme [e.g. Wifi, Bluetooth (par. 49, lines 3-10)]; 
a second radio communicator for performing radio communication by a second radio communication scheme [e.g. GSM (par. 49, lines 3-10)]; 
at least one memory (par. 102); and 
at least one processor coupled to the at least one memory (par. 101, line 4 – par. 102, line 18) and configured to: 
perform radio communication using the second radio communicator with another radio transmission apparatus (e.g. access point) which is configured to be able to perform radio communication by the first and the second radio communication schemes (par. 49, lines 3-10) and in which a transmission path is not established with the radio transmission apparatus by the first radio communicator [e.g. not authorized access based on current location (par. 51, lines 8-23)],
acquire authentication information and position information from the other radio transmission apparatus [e.g. access point (par. 51, lines 12-23)], 
execute authentication processing of the other radio transmission apparatus [e.g. access point (par. 51, lines 12-28)], and 
control the other radio transmission apparatus (e.g. access point) so as to stop a radio output of the first radio communication scheme (restrict or deny) when the authentication processing is successfully2 Appln. No.: 16/973,100executed and a position of the other radio transmission apparatus indicated by the position information is not included in a predetermined area [e.g. unauthorized locations (par. 51, lines 8-23; par. 57, lines 2-10)].
Consider claim 2; Bonner discloses the second radio communication scheme is a radio communication scheme having a wider communication range [e.g. GSM (par. 49, lines 3-10)] than that of the first radio communication scheme [e.g. Wifi, Bluetooth (par. 49, lines 3-10)].
Consider claim 3; Bonner discloses the first radio communication scheme is a radio communication scheme in which point- to-point communication is performed [e.g. Wifi, Bluetooth (par. 49, lines 3-10)], and the second radio communication scheme is a radio communication scheme in which point-to-multipoint communication is performed [e.g. GSM (par. 49, lines 3-10)].
Consider claim 5; Bonner discloses when the authentication processing is successfully executed (par. 51, lines 12-23) and the position of the other radio transmission apparatus (e.g. access point) indicated by the position information is not included in the predetermined area [e.g. unauthorized locations (par. 51, lines 8-23; par. 57, lines 2-10)], and the position of the other radio transmission apparatus (e.g. access point) is still not included in the predetermined area even after an elapse of a predetermined period of waiting [e.g. purchase of service has still not occurred (par. 51, lines 8-23; par. 57, lines 2-10)], the 3Appln. No.: 16/973,100at least one processor controls the other radio transmission apparatus (e.g. access point) so as to stop the radio output (restrict or deny) (par. 51, lines 8-23; par. 57, lines 2-10).
Consider claim 6; Bonner discloses a management apparatus (e.g. service update component 322) comprising: 
a communicator for communicating with a radio transmission apparatus (multi-mode client) configured to be able to perform radio communication by a first radio communication scheme and a second radio communication scheme via a base station for performing radio communication by the second radio communication scheme (par. 49, lines 3-10; par. 51, lines 8-23); 
at least one memory (par. 102); and 
at least one processor coupled to the at least one memory (par. 101, line 4 – par. 102, line 18) and configured to: 
perform communication including radio communication by the second radio communication scheme using the communicator with another radio transmission apparatus (e.g. access point) which is configured to be able to perform radio communication by the first and the second radio communication schemes (par. 49, lines 3-10) and in which a transmission path using the first radio communication scheme is not established with the radio transmission apparatus [e.g. not authorized access based on current location (par. 51, lines 8-23)],
 acquire authentication information and position information from the other radio transmission apparatus (e.g. access point) (par. 51, lines 8-23; par. 57, lines 2-10), 
execute authentication processing of the other radio transmission apparatus (e.g. access point) (par. 51, lines 8-23; par. 57, lines 2-10), and 
control the other radio transmission apparatus (e.g. access point) so as to stop a radio output by the first radio communication scheme (restrict or deny) when the authentication processing is 4Appln. No.: 16/973,100successfully executed and a position of the other radio transmission apparatus indicated by the position information is not included in a predetermined area [e.g. unauthorized locations (par. 51, lines 8-23; par. 57, lines 2-10)].
Consider claim 8; Bonner discloses a transmission method comprising: 
causing a radio transmission apparatus configured to be able to perform radio communication by a first radio communication scheme [e.g. Wifi, Bluetooth (par. 49, lines 3-10)] and a second radio communication scheme [e.g. GSM (par. 49, lines 3-10)] to detect that a transmission path using the first radio communication scheme is not established with another radio transmission apparatus [e.g. not authorized access based on current location (par. 51, lines 8-23)] configured to be able to perform radio communication by the first and the second radio communication schemes (par. 49, lines 3-10); and 
causing the radio transmission apparatus, or a management apparatus connected to the radio transmission apparatus via a base station for performing radio communication by the second radio communication scheme (par. 49, lines 3-10; par. 51, lines 8-23) to: perform communication including radio communication by the second radio communication scheme with the other radio transmission apparatus in which it is detected that the transmission path is not established [e.g. not authorized access based on current location (par. 51, lines 8-23)]; acquire authentication information and position information from the other radio transmission apparatus (e.g. access point) (par. 51, lines 8-23; par. 57, lines 2-10); execute authentication processing of the other radio transmission apparatus (e.g. access point) (par. 51, lines 8-23; par. 57, lines 2-10); and control the other radio transmission apparatus (e.g. access point) so as to stop a radio output by the first radio communication scheme (restrict or deny) when the authentication processing is successfully executed and a position of the other radio transmission apparatus indicated by the position information is not included in a predetermined area [e.g. unauthorized locations (par. 51, lines 8-23; par. 57, lines 2-10)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bonner (U.S. Patent Application Number: 2006/0268902) in view Rai et al. (U.S. Patent Application Number: 2017/0374506).
Consider claim 4, as applied in claim 1; Bonner discloses the claimed invention except: the second radio communication scheme is Low Power Wide Area (LPWA) communication.
In an analogous art Rai discloses the second radio communication scheme is Low Power Wide Area (LPWA) communication (par. 23, lines 16-20; par. 40, lines 15-21).
It is an object of Bonner’s invention to provide a method of controlling access in a network. It is an object of Rai’s invention to provide a method of tracking computing devices that may move between networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bonner by including LPWA, as taught by Rai, for the purpose of enhancing a user’s experience in a telecommunication network.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/               Primary Examiner, Art Unit 2646